Title: To Benjamin Franklin from Jonathan Potts, 10 December 1766
From: 
To: 


Edinburgh December 10th: 1766
I wrote to you upon my arrival in Liverpool as did my Friend and Relation Mr. Benjamin Rush, we also sent you some Letters from your Friends in Philadelphia in our favour, the design of which Letters was that you would be so kind as to write to any of your Friends in this place in our behalf, as I am somewhat apprehensive you have not received those Letters, I have taken the liberty to repeat my request, as I find since my arrival here that Letters from you in our favour would be of infinite service to us. I am Sir with the utmost respect your most obedient and very humble Servant
Jonathan Potts
To Benjamin Franklin Esqr.
 
Addressed: To / Benjamin Franklin Esqr. / in Craven Street / London
